Title: To Thomas Jefferson from John Langdon, 13 August 1808
From: Langdon, John
To: Jefferson, Thomas


                  
                     Dear President,
                     Portsmouth Augt. 13th. 1808
                  
                  I had the pleasure by the last mail of receiveing your several favor’s of the 2d Inst. with your answer to the Address of the Legislature of this State. I feel myself highly honor’d and greatly gratified by your private letter, in which you are pleased to recollect, our former friendship; you know me well, I have therefore no need to make use of arguments to convince you of my most sincere attachment; My prayers, wishes and expectations, have been completely answered, in your administration of our general government, and happy should I have been could I have made it convenient, to be near you during your employment at Washington.
                  I am happy that any little service that I have been able to render has given you pleasure. Every candid and honest man must acknowledge the embargo to be a measure, that should and ought, to have been gone into, at the very time it took place, we must see that it has saved to our Country many Millions of dollars and thousands of men and ships; yet how strange it is to relate, that the monied aristocratic Essex Junto, as they are called in New England, should, merely to serve electioneering purposes, declare the embargo to be the worst of all measures that could have been adopted, th’o even war had taken place, instead of it. This Junto, are at this moment sending emissaries, into every Town in this State, and I beleive in other States, to effect the choice of federal Representatives to Congress no pains or money is spared to bring about a change of sentiment among the people; how far they may succeed in this business it is impossable to say. I hope our Citizens will resent the Insult offer’d them by this detestable combination. I pray you my dear Sr. to Accept the homage of my sincerest friendship and respect.
                  
                     John Langdon
                     
                  
                  
                     I pray you Sr. to make my kind respects to our mutual friend Mr. Madison
                  
               